Information to identify the case:
Debtor 1
                       Mauricio Junqueira Lemos Pomme                         Social Security number or ITIN   xxx−xx−5315
                                                                              EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                      Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                           EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Southern District of New York

Case number:          19−12272−scc


Discharge of Debtor(s) and Order of Final Decree                                                                             12/15


A petition under title 11, United States Code was filed by or against the Debtor(s) on 7/12/19; an order for
relief was entered under Chapter 7; no order denying a discharge has been granted.

It appearing that the Debtor(s) is entitled to a discharge and the estate of the above named Debtor(s) has
been full administered.


IT IS ORDERED:

          • The Debtor(s) is granted a discharge under 11 U.S.C. § 727.

          • Jil Mazer−Marino is discharged as the Trustee of the Debtors estate and the bond is cancelled.

          • The chapter 7 case of the above−named Debtor(s) is closed.


             10/7/19                                                 By the court: Shelley C. Chapman
                                                                                   United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order grants a discharge to the person named above.             This order does not prevent debtors from paying any debt
It does not dismiss the case, and it does not determine how          voluntarily or from paying reaffirmed debts according to the
much money, if any, the trustee will pay creditors.                  reaffirmation agreement. 11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any attempt to                 Most debts are discharged
collect a discharged debt from the debtors personally. For           Most debts are covered by the discharge, but not all.
example, creditors cannot sue, garnish wages, assert a               Generally, a discharge removes the debtors' personal
deficiency, or otherwise try to collect from the debtors             liability for debts owed before the debtors' bankruptcy case
personally on discharged debts. Creditors cannot contact             was filed.
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order        Also, if this case began under a different chapter of the
can be required to pay debtors damages and attorney's                Bankruptcy Code and was later converted to chapter 7,
fees.                                                                debts owed before the conversion are discharged.
However, a creditor with a lien may enforce a claim against          In a case involving community property: Special rules
the debtors' property subject to that lien unless the lien was       protect certain community property owned by the debtor's
avoided or eliminated. For example, a creditor may have              spouse, even if that spouse did not file a bankruptcy case.
the right to foreclose a home mortgage or repossess an
automobile.

                                                                                   For more information, see page 2 >




                                     Discharge of Debtor(s) and Order of Final Decree                           page 1
Some debts are not discharged                          Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:         agreement are not discharged.

     ♦ debts that are domestic support                 In addition, this discharge does not stop
       obligations;                                    creditors from collecting from anyone else who is
                                                       also liable on the debt, such as an insurance
                                                       company or a person who cosigned or
     ♦ debts for most student loans;                   guaranteed a loan.


     ♦ debts for most taxes;
                                                        This information is only a general summary
     ♦ debts that the bankruptcy court has              of the bankruptcy discharge; some
       decided or will decide are not discharged        exceptions exist. Because the law is
       in this bankruptcy case;                         complicated, you should consult an
                                                        attorney to determine the exact effect of the
                                                        discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




                         Discharge of Debtor(s) and Order of Final Decree               page 2
                                               United States Bankruptcy Court
                                               Southern District of New York
In re:                                                                                                     Case No. 19-12272-scc
Mauricio Junqueira Lemos Pomme                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0208-1                  User:                              Page 1 of 1                          Date Rcvd: Oct 07, 2019
                                      Form ID: 155new                    Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 09, 2019.
db             +Mauricio Junqueira Lemos Pomme,    405 W. 51st Apt. #3,    New York, NY 10019-6301
smg             N.Y. State Unemployment Insurance Fund,    P.O. Box 551,    Albany, NY 12201-0551
smg             New York City Dept. Of Finance,    345 Adams Street, 3rd Floor,
                 Attn: Legal Affairs - Devora Cohn,    Brooklyn, NY 11201-3719
smg            +United States Attorney’s Office,    Southern District of New York,
                 Attention: Tax & Bankruptcy Unit,    86 Chambers Street, Third Floor,    New York, NY 10007-1825
7562792        +AMERICAN EXPRESS NATIONAL BANK,    43 BUTTERFIELD CIRCLE,    EL PASO, TX 79906-5202
7562794         BANK OF AMERICA, N.A.,   ATTN: BANKRUPTCY DEPARTMENT,     4 7 5 CROSS POINT BKWY,
                 GETZVILLE, NY 14068
7562798        +JPMORGAN CHASE BANK, N.A.,   BANKRUPTCY NOTICE & RECORDS CENTER,     700 KANSAS LANE,
                 MONROE, LA 71203-4774
7562799        +MOUNT SINAI HOSPITAL,   ONE GUSTAVE L LEVY PLACE,    NEW YORK, NY 10029-6574

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: jmazermarino@iq7technology.com Oct 07 2019 20:05:21        Jil Mazer-Marino,
                 Cullen and Dykman LLP,    100 Quentin Roosevelt Boulevard,     Garden City, NY 11530-4850
smg             E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Oct 07 2019 20:05:04
                 New York State Tax Commission,    Bankruptcy/Special Procedures Section,     P.O. Box 5300,
                 Albany, NY 12205-0300
7562791        +E-mail/Text: 180-BillingTeamLeads@180medical.com Oct 07 2019 20:04:58        180 MEDICAL, INC.,
                 8516 NW EXPRESSWAY,    OKLAHOMA CITY, OK 73162-6010
7562793        +EDI: CINGMIDLAND.COM Oct 08 2019 00:08:00       AT&T MOBILITY,    P.O. BOX 537104,
                 ATLANTA, GA 30353-7104
7568646         EDI: BECKLEE.COM Oct 08 2019 00:08:00      American Express National Bank,
                 c/o Becket and Lee LLP,    PO Box 3001,   Malvern PA 19355-0701
7562795        +EDI: WFNNB.COM Oct 08 2019 00:08:00      COMENITY CAPITAL BANK,     PO BOX 182273,
                 COLUMBUS, OH 43218-2273
7562796         EDI: DISCOVER.COM Oct 08 2019 00:08:00      DISCOVER BANK,     BANKRUPTCY DEPARTMENT,
                 PO BOX 8003,   HILLIARD, OH 43026
7562797         EDI: IRS.COM Oct 08 2019 00:08:00      INTERNAL REVENUE SERVICE,     INSOLVENCY GROUP,
                 290 BROADWAY, 5TH FLOOR,    NEW YORK, NY 10007
7562800        +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Oct 07 2019 20:05:04
                 NYS DEPARTMENT OF TAXATION & FINANCE BANKRUPTCY/SP,     PO BOX 5300,    ALBANY, NY 12205-0300
7563217        +EDI: PRA.COM Oct 08 2019 00:08:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 09, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 7, 2019 at the address(es) listed below:
              Jil Mazer-Marino    jmazermarino@cullenanddykman.com,
               cmohan@cullenanddykman.com;jmazermarino@iq7technology.com
              United States Trustee   USTPRegion02.NYECF@USDOJ.GOV
                                                                                            TOTAL: 2
